Exhibit 10.1

 

Loan Agreement

[g249451ko01i001.gif]

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of Ocotober 1, 2008,
between NEW HORIZONS WORLDWIDE, INC.  (the “Borrower”), with an address at 1
West Elm Street, Suite 125, Conshohocken, PA, 19428, and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), with an address at 1600 Market Street, 22nd Floor,
Philadelphia, PA 19103.

 

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

 


1.             LOAN.  THE BANK HAS AGREED TO MAKE THE FOLLOWING CREDIT FACILITY
AVAILABLE TO THE BORROWER SUBJECT TO THE TERMS AND CONDITIONS AND IN RELIANCE
UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN THIS
AGREEMENT:


 


1.1.         FACILITY.


 


(A)           REVOLVING LINE OF CREDIT.


 

(I)            COMMITMENT TO ADVANCE.  THE CREDIT FACILITY IS A COMMITTED
REVOLVING LINE OF CREDIT UNDER WHICH THE BANK WILL, FROM TIME TO TIME, MAKE
ADVANCES TO THE BORROWER AND THE BORROWER MAY BORROW, REPAY AND REBORROW DURING
THE REVOLVING LINE OF CREDIT COMMITMENT PERIOD (AS HEREINAFTER DEFINED) IN A
PRINCIPAL AMOUNT IN THE AGGREGATE AT ANY TIME OUTSTANDING NOT TO EXCEED
$6,000,000 OR SUCH LESSER AMOUNT TO THE EXTENT REDUCED BY THE BORROWER IN
ACCORDANCE WITH SECTION 1.1(B) HEREOF (THE “REVOLVING LINE OF CREDIT”).  THE
“REVOLVING LINE OF CREDIT COMMITMENT PERIOD” MEANS THE PERIOD COMMENCING WITH
THE DATE HEREOF THROUGH AND INCLUDING THE EARLIER OF (A) THE EXPIRATION DATE (AS
DEFINED HEREIN), AND (B) THE DATE ON WHICH THE BANK’S COMMITMENT TO MAKE
ADVANCES UNDER THE REVOLVING LINE OF CREDIT TERMINATES UNDER THIS AGREEMENT. 
THE “EXPIRATION DATE” MEANS SEPTEMBER 30, 2011, OR SUCH LATER DATE AS MAY BE
DESIGNATED BY THE BANK BY WRITTEN NOTICE TO THE BORROWER.  THE OBLIGATION OF THE
BORROWER TO REPAY THE AGGREGATE OUTSTANDING ADVANCES UNDER THE REVOLVING LINE OF
CREDIT (THE “REVOLVING ADVANCES”) SHALL BE EVIDENCED BY A PROMISSORY NOTE OF THE
BORROWER (THE “NOTE”).  ADVANCES UNDER THE REVOLVING LINE OF CREDIT WILL BE USED
BY THE BORROWER FOR ITS WORKING CAPITAL AND OTHER GENERAL BUSINESS PURPOSES.

 

(II)           INVESTMENT SWEEP.  THE REVOLVING LINE OF CREDIT WILL INCLUDE AN
INVESTMENT AND BORROWING SWEEP FEATURE ON THE TERMS AND CONDITIONS OF A WORKING
CASH®, LINE OF CREDIT, INVESTMENT SWEEP RIDER (THE “SWEEP RIDER”) TO BE EXECUTED
AND DELIVERED BY THE BORROWER TO THE BANK IN FORM AND SUBSTANCE SATISFACTORY TO
THE BANK, THE TERMS OF WHICH ARE HEREBY INCORPORATED IN THIS AGREEMENT BY
REFERENCE.  THE SWEEP RIDER WILL REMAIN IN EFFECT UNTIL SUCH TIME (IF ANY) AS IT
IS TERMINATED IN ACCORDANCE WITH ITS TERMS.

 

(III)          LETTERS OF CREDIT.  FROM THE DATE HEREOF THROUGH THE DATE FIVE
(5) DAYS PRIOR TO THE EXPIRATION DATE, THE BORROWER MAY REQUEST THAT THE BANK,
IN LIEU OF, OR IN COMBINATION WITH, CASH ADVANCES, ISSUE STANDBY LETTERS OF
CREDIT (INDIVIDUALLY, A “LETTER OF CREDIT” AND COLLECTIVELY, THE “LETTERS OF
CREDIT”) UNDER THE REVOLVING LINE OF CREDIT WITH NO SUCH LETTER OF CREDIT HAVING
AN EXPIRATION DATE LATER THAN TWELVE (12) MONTHS FROM THE DATE OF ISSUANCE;
PROVIDED, HOWEVER, AT NO TIME SHALL THE AGGREGATE FACE AMOUNT OF ALL LETTERS OF
CREDIT ISSUED AND OUTSTANDING EXCEED $1,000,000; PROVIDED, FURTHER, THAT IF THE
EXPIRATION DATE FOR ANY LETTER OF CREDIT REQUESTED BY THE BORROWER IS LATER THAN
THE EXPIRATION DATE, THE BORROWER SHALL ON OR BEFORE THE DAY FIVE (5) DAYS PRIOR
TO THE EXPIRATION DATE DEPOSIT WITH THE BANK AS COLLATERAL FOR THE OBLIGATIONS
(AS HEREINAFTER DEFINED), CASH OR MARKETABLE SECURITIES (ACCEPTABLE TO THE BANK
AND MARGINED IN ACCORDANCE WITH THE BANK’S CUSTOMARY REQUIREMENTS) IN AN AMOUNT
EQUAL TO 105% OF THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN AT SUCH TIME
(DETERMINED WITHOUT REGARD TO WHETHER ANY CONDITIONS TO DRAWING COULD BE MET AT
SUCH TIME) UNDER EACH OUTSTANDING LETTER OF CREDIT, AND THE BORROWER HEREBY
PLEDGES TO THE BANK, AND GRANTS TO THE BANK A SECURITY

 

--------------------------------------------------------------------------------


 

INTEREST IN, ALL SUCH CASH AND SECURITIES AS SECURITY FOR THE SUCH OBLIGATIONS. 
THE AVAILABILITY OF ADVANCES UNDER THE REVOLVING LINE OF CREDIT SHALL BE REDUCED
BY THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED AND OUTSTANDING (WHETHER OR
NOT DRAWN).  EACH PAYMENT BY THE BANK UNDER A LETTER OF CREDIT SHALL IN THE
BANK’S DISCRETION CONSTITUTE AN ADVANCE OF PRINCIPAL UNDER THE REVOLVING LINE OF
CREDIT AND SHALL BE EVIDENCED BY THE NOTE.  THE LETTERS OF CREDIT SHALL BE
GOVERNED BY THE TERMS OF THIS AGREEMENT AND BY ONE OR MORE REIMBURSEMENT
AGREEMENTS, IN FORM AND CONTENT SATISFACTORY TO THE BANK AND THE BORROWER,
EXECUTED BY THE BORROWER IN FAVOR OF THE BANK (COLLECTIVELY, THE “REIMBURSEMENT
AGREEMENT”).  EACH REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT MUST BE
ACCOMPANIED BY THE BORROWER’S EXECUTION OF AN APPLICATION ON THE BANK’S STANDARD
FORMS (EACH, AN “APPLICATION”), TOGETHER WITH ALL SUPPORTING DOCUMENTATION. 
EACH LETTER OF CREDIT WILL BE ISSUED IN THE BANK’S SOLE DISCRETION AND IN A FORM
ACCEPTABLE TO THE BANK AND THE BORROWER.  THE BORROWER SHALL PAY TO THE BANK THE
BANK’S STANDARD ISSUANCE FEE, ON THE FACE AMOUNT OF EACH LETTER OF CREDIT UPON
ISSUANCE, TOGETHER WITH SUCH OTHER CUSTOMARY FEES, COMMISSIONS AND EXPENSES
THEREFOR AS SHALL BE REQUIRED BY THE BANK.  THIS LETTER IS NOT A PRE ADVICE FOR
THE ISSUANCE OF A LETTER OF CREDIT AND IS NOT IRREVOCABLE.

 


(B)           TERMINATION AND REDUCTION OF THE COMMITMENT.  UPON AT LEAST FIVE
(5) DAYS PRIOR IRREVOCABLE WRITTEN NOTICE TO THE BANK, THE BORROWER MAY AT ANY
TIME PRIOR TO THE EXPIRATION DATE, IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME
TO TIME IN PART PERMANENTLY REDUCE, THE REVOLVING LINE OF CREDIT; PROVIDED,
HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE REVOLVING LINE OF CREDIT SHALL
BE IN A MINIMUM AGGREGATE PRINCIPAL AMOUNT OF $250,000 OR IN INTEGRAL MULTIPLES
OF $250,000 IN EXCESS THEREOF, AND (II) THE REVOLVING LINE OF CREDIT MAY NOT BE
REDUCED OR TERMINATED, IF, AFTER GIVING EFFECT THERETO AND ANY PREPAYMENTS OF
THE REVOLVING ADVANCES MADE ON THE EFFECTIVE DATE THEREOF, THE AGGREGATE AMOUNT
OF THE REVOLVING ADVANCES PLUS THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED
AND OUTSTANDING (WHETHER OR NOT DRAWN) WOULD EXCEED THE REVOLVING LINE OF
CREDIT.


 


(C)           UNUSED FEE.  THE BORROWER AGREES TO PAY TO THE BANK, ON EACH
JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1, COMMENCING ON JANUARY 1, 2009, DURING
THE REVOLVING LINE OF CREDIT COMMITMENT PERIOD, AND ON THE DATE ON WHICH THE
REVOLVING LINE OF CREDIT SHALL BE PERMANENTLY TERMINATED OR REDUCED AS PROVIDED
HEREIN, AN UNUSED FEE (THE “UNUSED FEE”) AT A RATE PER ANNUM EQUAL TO
TWENTY-FIVE BASIS POINTS (.25%) ON THE AVERAGE DAILY AMOUNT OF THE UNUSED
REVOLVING LINE OF CREDIT (AS HEREINAFTER DEFINED) OF THE BANK DURING THE
PRECEDING CALENDAR QUARTER (OR SHORTER PERIOD COMMENCING ON THE DATE HEREOF OR
ENDING ON THE LAST DAY OF THE REVOLVING LINE OF CREDIT COMMITMENT PERIOD). 
“UNUSED REVOLVING LINE OF CREDIT” MEANS, AT ANY PARTICULAR TIME DURING THE
REVOLVING CREDIT COMMITMENT PERIOD, AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF
THE REVOLVING LINE OF CREDIT OVER THE SUM OF (A) THE REVOLVING ADVANCES AND
(B) THE FACE AMOUNT OF EACH OUTSTANDING LETTER OF CREDIT (WHETHER OR NOT
DRAWN).  THE UNUSED FEE DUE TO THE BANK SHALL COMMENCE TO ACCRUE ON THE DATE
HEREOF AND SHALL CEASE TO ACCRUE ON THE LAST DAY OF THE REVOLVING LINE OF CREDIT
COMMITMENT PERIOD.  THE UNUSED FEE SHALL BE (A) COMPUTED ON THE BASIS OF THE
ACTUAL DAYS ELAPSED IN A YEAR OF 365 DAYS, AND (B) PAID ON THE DATES DUE IN
IMMEDIATELY AVAILABLE FUNDS TO THE BANK.  ONCE PAID THE UNUSED FEE SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES EXCEPT IN THE CASE OF MANIFEST ERROR BY THE
BANK IN THE COMPUTATION OF THE UNUSED FEE, WHICH ERROR IS RAISED BY THE BORROWER
TO THE BANK WITHIN SIXTY (60) DAYS OF PAYMENT OF SUCH UNUSED FEE.


 


1.2.         NOTE.  THE NOTE AND RENEWALS, EXTENSIONS, AMENDMENTS AND
RESTATEMENTS THEREOF ACCEPTABLE TO THE BANK SHALL SET FORTH THE INTEREST RATE,
REPAYMENT AND OTHER PROVISIONS, THE TERMS OF WHICH ARE INCORPORATED INTO THIS
AGREEMENT BY REFERENCE.


 


2.             SECURITY.  THE SECURITY FOR REPAYMENT OF THE LOAN SHALL INCLUDE
BUT NOT BE LIMITED TO THE COLLATERAL, GUARANTIES AND OTHER DOCUMENTS HERETOFORE,
CONTEMPORANEOUSLY OR HEREAFTER EXECUTED AND DELIVERED TO THE BANK (THE “SECURITY
DOCUMENTS”), WHICH SHALL SECURE REPAYMENT OF OBLIGATIONS UNDER THE LOAN, THE
NOTE AND THE OTHER LOAN DOCUMENTS (AS DEFINED BELOW), INCLUDING ANY ADVANCES,
DEBTS, LIABILITIES, OBLIGATIONS, COVENANTS AND DUTIES OWING BY THE BORROWER TO
THE BANK UNDER THE LOAN DOCUMENTS, OF ANY KIND OR NATURE, PRESENT OR FUTURE
(INCLUDING ANY INTEREST ACCRUING THEREON AFTER MATURITY, OR AFTER THE FILING OF
ANY PETITION IN BANKRUPTCY, OR THE COMMENCEMENT OF ANY INSOLVENCY,
REORGANIZATION OR LIKE PROCEEDING RELATING TO THE BORROWER, WHETHER OR NOT A
CLAIM FOR POST-FILING OR POST-PETITION INTEREST IS ALLOWED IN SUCH PROCEEDING),
WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, JOINT OR SEVERAL, DUE OR TO
BECOME DUE, NOW EXISTING OR HEREAFTER ARISING; AND ANY AMENDMENTS,

 

2

--------------------------------------------------------------------------------


 


EXTENSIONS, RENEWALS AND INCREASES OF OR TO ANY OF THE FOREGOING, AND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE BANK INCURRED IN THE
DOCUMENTATION, NEGOTIATION, MODIFICATION, ENFORCEMENT, COLLECTION AND OTHERWISE
IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING ATTORNEYS’ FEES AND EXPENSES
(HEREINAFTER REFERRED TO COLLECTIVELY AS THE “OBLIGATIONS”).  UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN DOCUMENTATION FOR ANY OTHER LOAN OR LOANS, IT IS THE
EXPRESS INTENT OF THE BANK AND THE BORROWER THAT ALL OBLIGATIONS INCLUDING THOSE
INCLUDED IN THE LOAN BE CROSS-COLLATERALIZED AND CROSS-DEFAULTED, SUCH THAT
COLLATERAL SECURING ANY OF THE OBLIGATIONS SHALL SECURE REPAYMENT OF ALL
OBLIGATIONS AND A DEFAULT UNDER ANY OBLIGATION SHALL BE A DEFAULT UNDER ALL
OBLIGATIONS.


 

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.”  Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.

 


3.             REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES, WHICH SHALL BE CONTINUING IN NATURE
AND REMAIN IN FULL FORCE AND EFFECT UNTIL THE OBLIGATIONS ARE PAID IN FULL, AND
WHICH SHALL BE TRUE AND CORRECT EXCEPT AS OTHERWISE SET FORTH ON THE ADDENDUM
ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE (THE “ADDENDUM”):


 


3.1.         EXISTENCE, POWER AND AUTHORITY.  EACH OF THE BORROWER AND EACH
SUBSIDIARY (AS HEREINAFTER DEFINED) (INDIVIDUALLY, EACH A “LOAN PARTY”, AND
COLLECTIVELY, THE “LOAN PARTIES”) IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION OR ORGANIZATION
AND HAS THE POWER AND AUTHORITY TO OWN AND OPERATE ITS ASSETS AND TO CONDUCT ITS
BUSINESS AS NOW OR PROPOSED TO BE CARRIED ON, AND IS DULY QUALIFIED, LICENSED
AND IN GOOD STANDING TO DO BUSINESS IN ALL JURISDICTIONS WHERE ITS OWNERSHIP OF
PROPERTY OR THE NATURE OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR
LICENSING.  EACH OF THE LOAN PARTIES IS DULY AUTHORIZED TO EXECUTE AND DELIVER
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS HAS BEEN PROPERLY TAKEN, AND THE
BORROWER IS AND WILL CONTINUE TO BE DULY AUTHORIZED TO BORROW UNDER THIS
AGREEMENT AND TO PERFORM ALL OF THE OTHER TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS.


 


3.2.         FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENT CONTAINED IN
BORROWER’S (I) FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) FOR THE TWELVE MONTH PERIOD ENDED DECEMBER 31, 2007 (THE “FORM 10-K”);
AND (II) FORM 10-Q FILED WITH THE SEC FOR THE SIX-MONTH PERIOD ENDED JUNE 30,
2008 (THE “FORM 10-Q,” AND COLLECTIVELY WITH THE FORM 10-K, THE “HISTORICAL
FINANCIAL STATEMENTS”) ARE TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS
AND FAIRLY PRESENT THE FINANCIAL CONDITION, ASSETS AND LIABILITIES, WHETHER
ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE AND THE RESULTS OF THE BORROWER’S
OPERATIONS FOR THE PERIOD SPECIFIED THEREIN.  THE HISTORICAL FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED FROM PERIOD TO PERIOD, SUBJECT IN THE
CASE OF INTERIM STATEMENTS TO NORMAL YEAR-END ADJUSTMENTS AND TO ANY COMMENTS
AND NOTES ACCEPTABLE TO THE BANK IN ITS SOLE DISCRETION.


 


3.3.         NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS (AS HEREINAFTER DEFINED), THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, HAVE NOT SUFFERED ANY DAMAGE, DESTRUCTION OR
LOSS, AND NO EVENT OR CONDITION HAS OCCURRED OR EXISTS, WHICH HAS RESULTED OR IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE CHANGE IN ITS BUSINESS,
ASSETS, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION.


 


3.4.         BINDING OBLIGATIONS.  EACH OF THE LOAN PARTIES HAS FULL POWER AND
AUTHORITY TO ENTER INTO THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT AND HAS
BEEN DULY AUTHORIZED TO DO SO BY APPROPRIATE ACTION OF ITS BOARD OF DIRECTORS;
AND THE LOAN DOCUMENTS, WHEN EXECUTED AND DELIVERED BY THE LOAN PARTIES PARTY
THERETO, WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE LOAN
PARTIES PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.

 

3

--------------------------------------------------------------------------------


 


3.5.         NO DEFAULTS OR VIOLATIONS.  THERE DOES NOT EXIST ANY EVENT OF
DEFAULT UNDER THIS AGREEMENT OR ANY MATERIAL DEFAULT OR VIOLATION BY ANY LOAN
PARTY OF OR UNDER ANY OF THE TERMS, CONDITIONS OR OBLIGATIONS OF: (I) ITS
ARTICLES OR CERTIFICATE OF INCORPORATION, REGULATIONS OR BYLAWS IF SUCH LOAN
PARTY IS A CORPORATION OR ITS OTHER ORGANIZATIONAL DOCUMENTS AS APPLICABLE;
(II) ANY INDENTURE, MORTGAGE, DEED OF TRUST, FRANCHISE, PERMIT, CONTRACT,
AGREEMENT, OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;
OR (III) ANY LAW, ORDINANCE, REGULATION, RULING, ORDER, INJUNCTION, DECREE,
CONDITION OR OTHER REQUIREMENT APPLICABLE TO OR IMPOSED UPON IT BY ANY LAW, THE
ACTION OF ANY COURT OR ANY GOVERNMENTAL AUTHORITY OR AGENCY; AND THE
CONSUMMATION OF THIS AGREEMENT AND THE TRANSACTIONS SET FORTH HEREIN WILL NOT
RESULT IN ANY SUCH DEFAULT OR VIOLATION OR EVENT OF DEFAULT.


 


3.6.         TITLE TO ASSETS.  AS OF THE DATE HEREOF, THE LOAN PARTIES HAVE GOOD
AND MARKETABLE TITLE TO THE ASSETS REFLECTED ON THE HISTORICAL FINANCIAL
STATEMENTS, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, EXCEPT FOR (I) CURRENT
TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE, (II) ASSETS DISPOSED OF BY THE
LOAN PARTIES IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS, (III) THOSE LIENS OR ENCUMBRANCES, IF ANY,
SPECIFIED ON THE ADDENDUM, AND (IV) PERMITTED LIENS (AS DEFINED BELOW).


 


3.7.         LITIGATION.  AS OF THE DATE HEREOF, THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS OR GOVERNMENTAL INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST ANY LOAN PARTY, WHICH IS REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS,
CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE LOAN PARTIES
WHEN TAKEN AS A WHOLE, AND THERE IS NO BASIS KNOWN TO THE BORROWER FOR ANY
ACTION, SUIT, PROCEEDING OR INVESTIGATION WHICH COULD RESULT IN SUCH A MATERIAL
ADVERSE CHANGE.  ALL PENDING AND THREATENED LITIGATION AGAINST ANY LOAN PARTY IN
WHICH GREATER THAN $50,000 IS AT ISSUE IS LISTED ON THE ADDENDUM.


 


3.8.         TAX RETURNS.  EACH LOAN PARTY HAS FILED ALL RETURNS AND REPORTS
THAT ARE REQUIRED TO BE FILED BY IT IN CONNECTION WITH ANY FEDERAL, STATE OR
LOCAL TAX, DUTY OR CHARGE LEVIED, ASSESSED OR IMPOSED UPON IT OR ITS PROPERTY OR
WITHHELD BY IT, INCLUDING INCOME, UNEMPLOYMENT, SOCIAL SECURITY AND SIMILAR
TAXES, AND ALL OF SUCH TAXES WHEN DUE HAVE BEEN EITHER PAID OR ADEQUATE RESERVE
OR OTHER PROVISION HAS BEEN MADE THEREFOR.


 


3.9.         EMPLOYEE BENEFIT PLANS.  EACH EMPLOYEE BENEFIT PLAN AS TO WHICH A
LOAN PARTY MAY HAVE ANY LIABILITY COMPLIES IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (AS
AMENDED FROM TIME TO TIME, “ERISA”), INCLUDING MINIMUM FUNDING REQUIREMENTS, AND
(I) NO PROHIBITED TRANSACTION (AS DEFINED UNDER ERISA) HAS OCCURRED WITH RESPECT
TO ANY SUCH PLAN, (II) NO REPORTABLE EVENT (AS DEFINED UNDER SECTION 4043 OF
ERISA) HAS OCCURRED WITH RESPECT TO ANY SUCH PLAN WHICH WOULD CAUSE THE PENSION
BENEFIT GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF
ERISA, (III) NO LOAN PARTY HAS WITHDRAWN FROM ANY SUCH PLAN OR INITIATED STEPS
TO DO SO, AND (IV) NO STEPS HAVE BEEN TAKEN TO TERMINATE ANY SUCH PLAN.


 


3.10.       ENVIRONMENTAL MATTERS.  EACH LOAN PARTY IS IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH ALL ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED),
INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS IN JURISDICTIONS IN WHICH
THE BORROWER OWNS OR OPERATES, OR HAS OWNED OR OPERATED, A FACILITY OR SITE,
STORES COLLATERAL, ARRANGES OR HAS ARRANGED FOR DISPOSAL OR TREATMENT OF
HAZARDOUS SUBSTANCES, SOLID WASTE OR OTHER WASTE, ACCEPTS OR HAS ACCEPTED FOR
TRANSPORT ANY HAZARDOUS SUBSTANCES, SOLID WASTE OR OTHER WASTES OR HOLDS OR HAS
HELD ANY INTEREST IN REAL PROPERTY OR OTHERWISE.  EXCEPT AS OTHERWISE DISCLOSED
ON THE ADDENDUM, NO LITIGATION OR PROCEEDING ARISING UNDER, RELATING TO OR IN
CONNECTION WITH ANY ENVIRONMENTAL LAW IS PENDING OR, TO THE BEST OF THE
BORROWER’S KNOWLEDGE AS OF THE DATE HEREOF, THREATENED AGAINST A LOAN PARTY, ANY
REAL PROPERTY WHICH A LOAN PARTY HOLDS OR HAS HELD AN INTEREST OR ANY PAST OR
PRESENT OPERATION OF THE BORROWER.  NO RELEASE, THREATENED RELEASE OR DISPOSAL
OF HAZARDOUS WASTE, SOLID WASTE OR OTHER WASTES IS OCCURRING, OR TO THE BEST OF
THE BORROWER’S KNOWLEDGE HAS OCCURRED, ON, UNDER OR TO ANY REAL PROPERTY IN
WHICH THE BORROWER HOLDS OR HAS HELD ANY INTEREST OR PERFORMS OR HAS PERFORMED
ANY OF ITS OPERATIONS, IN VIOLATION OF ANY ENVIRONMENTAL LAW.  AS USED IN THIS
SECTION, “LITIGATION OR PROCEEDING” MEANS ANY DEMAND, CLAIM NOTICE, SUIT, SUIT
IN EQUITY, ACTION, ADMINISTRATIVE ACTION, INVESTIGATION OR INQUIRY WHETHER
BROUGHT BY A GOVERNMENTAL AUTHORITY OR OTHER PERSON, AND “ENVIRONMENTAL LAWS”
MEANS ALL

 

4

--------------------------------------------------------------------------------


 


PROVISIONS OF LAWS, STATUTES, ORDINANCES, RULES, REGULATIONS, PERMITS, LICENSES,
JUDGMENTS, WRITS, INJUNCTIONS, DECREES, ORDERS, AWARDS AND STANDARDS PROMULGATED
BY ANY GOVERNMENTAL AUTHORITY CONCERNING HEALTH, SAFETY AND PROTECTION OF, OR
REGULATION OF THE DISCHARGE OF SUBSTANCES INTO, THE ENVIRONMENT.


 


3.11.       INTELLECTUAL PROPERTY.  EACH LOAN PARTY OWNS OR IS LICENSED TO USE
ALL PATENTS, PATENT RIGHTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS, COPYRIGHTS,
INTELLECTUAL PROPERTY, TECHNOLOGY, KNOW-HOW AND PROCESSES NECESSARY FOR THE
CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED THAT ARE MATERIAL TO THE
CONDITION (FINANCIAL OR OTHERWISE), BUSINESS OR OPERATIONS OF SUCH LOAN PARTY.


 


3.12.       REGULATORY MATTERS.  NO PART OF THE PROCEEDS OF THE LOAN WILL BE
USED FOR “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN THE RESPECTIVE
MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME IN EFFECT
OR FOR ANY PURPOSE WHICH VIOLATES THE PROVISIONS OF THE REGULATIONS OF SUCH
BOARD OF GOVERNORS.


 


3.13.       SOLVENCY.  AS OF THE DATE HEREOF AND AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (I) THE AGGREGATE VALUE OF THE
BORROWER’S ASSETS WILL EXCEED ITS LIABILITIES (INCLUDING CONTINGENT,
SUBORDINATED, UNMATURED AND UNLIQUIDATED LIABILITIES), (II) EACH LOAN PARTY WILL
HAVE SUFFICIENT CASH FLOW TO ENABLE IT TO PAY ITS DEBTS AS THEY BECOME DUE, AND
(III) NO LOAN PARTY WILL HAVE UNREASONABLY SMALL CAPITAL FOR THE BUSINESS IN
WHICH IT IS ENGAGED.


 


3.14.       DISCLOSURE.  NONE OF THE LOAN DOCUMENTS CONTAINS OR WILL CONTAIN ANY
UNTRUE STATEMENT OF MATERIAL FACT OR OMITS OR WILL OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED IN THIS AGREEMENT OR THE
LOAN DOCUMENTS NOT MISLEADING.  THERE IS NO FACT KNOWN TO THE BORROWER WHICH
MATERIALLY ADVERSELY AFFECTS OR, SO FAR AS THE BORROWER CAN NOW REASONABLY
FORESEE, IS LIKELY TO MATERIALLY ADVERSELY AFFECT THE BUSINESS, ASSETS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION OF THE
LOAN PARTIES, WHEN TAKEN AS A WHOLE, AND WHICH HAS NOT OTHERWISE BEEN FULLY SET
FORTH IN THIS AGREEMENT OR IN THE LOAN DOCUMENTS.


 


3.15.       GUARANTY.  AS OF THE DATE HEREOF, EACH WHOLLY-OWNED SUBSIDIARY OF
THE BORROWER (EACH A “SUBSIDIARY” AND COLLECTIVELY THE “SUBSIDIARIES”) HAS
GUARANTEED THE OBLIGATIONS PURSUANT TO A GUARANTY AND SURETYSHIP AGREEMENT,
DATED AS OF THE DATE HEREOF BY AND AMONG THE SIGNATORIES THERETO.  A LIST OF
EACH OF THE BORROWER’S SUBSIDIARIES AS OF THE DATE HEREOF IS SET FORTH ON THE
ADDENDUM.


 


4.             AFFIRMATIVE COVENANTS.  THE BORROWER AGREES THAT FROM THE DATE OF
EXECUTION OF THIS AGREEMENT UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL AND ANY
COMMITMENTS OF THE BANK TO THE BORROWER HAVE BEEN TERMINATED, THE BORROWER WILL,
AND/OR WILL CAUSE EACH SUBSIDIARY TO:


 


4.1.         BOOKS AND RECORDS.  MAINTAIN BOOKS AND RECORDS IN ACCORDANCE WITH
GAAP AND GIVE REPRESENTATIVES OF THE BANK ACCESS THERETO AT ALL REASONABLE
TIMES, INCLUDING PERMISSION TO EXAMINE, COPY AND MAKE ABSTRACTS FROM ANY OF SUCH
BOOKS AND RECORDS AND SUCH OTHER INFORMATION AS THE BANK MAY FROM TIME TO TIME
REASONABLY REQUEST, AND THE BORROWER WILL MAKE AVAILABLE, OR CAUSE TO BE MADE
AVAILABLE, TO THE BANK FOR EXAMINATION COPIES OF ANY REPORTS, STATEMENTS AND
RETURNS WHICH A LOAN PARTY MAY MAKE TO OR FILE WITH ANY FEDERAL, STATE OR LOCAL
GOVERNMENTAL DEPARTMENT, BUREAU OR AGENCY.


 


4.2.         INTERIM FINANCIAL STATEMENTS; CERTIFICATE OF NO DEFAULT.  FURNISH
THE BANK WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH QUARTER THE
BORROWER’S FINANCIAL STATEMENTS FOR SUCH PERIOD, IN REASONABLE DETAIL, CERTIFIED
BY AN AUTHORIZED OFFICER OF THE BORROWER AND PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED FROM PERIOD TO PERIOD.  THE BORROWER SHALL ALSO DELIVER A
CERTIFICATE AS TO ITS COMPLIANCE WITH APPLICABLE FINANCIAL COVENANTS (CONTAINING
DETAILED CALCULATIONS OF ALL FINANCIAL COVENANTS) FOR THE PERIOD THEN ENDED AND
WHETHER ANY EVENT OF DEFAULT EXISTS, AND, IF SO, THE NATURE THEREOF AND THE
CORRECTIVE MEASURES THE BORROWER PROPOSES TO TAKE.  AS USED IN THIS AGREEMENT,
“FINANCIAL STATEMENTS” MEANS THE BORROWER’S CONSOLIDATED AND, IF REQUIRED BY THE
BANK IN ITS SOLE DISCRETION, CONSOLIDATING BALANCE SHEETS, INCOME STATEMENTS AND
STATEMENTS OF CASH FLOWS FOR THE YEAR, MONTH OR QUARTER TOGETHER WITH
YEAR-TO-DATE FIGURES AND COMPARATIVE FIGURES FOR THE CORRESPONDING PERIODS OF
THE PRIOR YEAR.

 

5

--------------------------------------------------------------------------------


 


4.3.         ANNUAL FINANCIAL STATEMENTS.  FURNISH THE BORROWER’S FINANCIAL
STATEMENTS TO THE BANK WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL
YEAR.  THOSE FINANCIAL STATEMENTS WILL BE PREPARED ON AN AUDITED BASIS IN
ACCORDANCE WITH GAAP BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT SELECTED BY
THE BORROWER AND SATISFACTORY TO THE BANK.  AUDITED FINANCIAL STATEMENTS SHALL
CONTAIN THE UNQUALIFIED OPINION OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
AND ALL ACCOUNTANT EXAMINATIONS SHALL HAVE BEEN MADE IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED FROM PERIOD TO PERIOD.


 


4.4.         PAYMENT OF TAXES AND OTHER CHARGES.  PAY AND DISCHARGE WHEN DUE ALL
INDEBTEDNESS AND ALL TAXES, ASSESSMENTS, CHARGES, LEVIES AND OTHER LIABILITIES
IMPOSED UPON A LOAN PARTY, ITS INCOME, PROFITS, PROPERTY OR BUSINESS, EXCEPT
THOSE WHICH CURRENTLY ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH A LOAN PARTY SHALL HAVE SET ASIDE ADEQUATE RESERVES OR
MADE OTHER ADEQUATE PROVISION WITH RESPECT THERETO ACCEPTABLE TO THE BANK IN ITS
REASONABLE DISCRETION.


 


4.5.         MAINTENANCE OF EXISTENCE, OPERATION AND ASSETS.  DO ALL THINGS
NECESSARY TO (I) MAINTAIN, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
ORGANIZATIONAL EXISTENCE AND ALL RIGHTS, PERMITS AND FRANCHISES NECESSARY TO
ENABLE IT TO CONTINUE ITS BUSINESS AS CURRENTLY CONDUCTED; (II) CONTINUE IN
OPERATION IN SUBSTANTIALLY THE SAME MANNER AS AT PRESENT; (III) KEEP ITS
PROPERTIES IN GOOD OPERATING CONDITION AND REPAIR; AND (IV) MAKE ALL NECESSARY
AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO.


 


4.6.         COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  UPON THE
FORMATION OR ACQUISITION OF ANY NEW SUBSIDIARY, THE BORROWER SHALL, AT THE
BORROWER’S EXPENSE:


 

(i)            within 30 days after such formation or acquisition, cause such
Subsidiary and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Bank a guaranty or
guaranty supplement, in form and substance satisfactory to the Bank,
guaranteeing the Borrower’s Obligations;

 

(ii)           within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Bank a security agreement,
as specified by and in form and substance satisfactory to the Bank, securing
payment of all the Obligations; and

 

(iii)          within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Bank to vest in the Bank valid and subsisting liens on the properties
purported to be subject to the security agreement delivered pursuant to this
Section 4.6 enforceable against all third parties in accordance with their
terms.

 


4.7.         INSURANCE.  MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE WITH RESPECT TO ITS PROPERTY AND BUSINESS AGAINST SUCH
CASUALTIES AND CONTINGENCIES, OF SUCH TYPES AND IN SUCH AMOUNTS, AS IS CUSTOMARY
FOR ESTABLISHED COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESS AND SIMILARLY
SITUATED.  IN THE EVENT OF A CONFLICT BETWEEN THE PROVISIONS OF THIS SECTION AND
THE TERMS OF ANY SECURITY DOCUMENTS RELATING TO INSURANCE, THE PROVISIONS IN THE
SECURITY DOCUMENTS WILL CONTROL.


 


4.8.         COMPLIANCE WITH LAWS.  COMPLY WITH ALL LAWS APPLICABLE TO EACH LOAN
PARTY AND MATERIAL TO THE OPERATION OF ITS BUSINESS (INCLUDING WITHOUT
LIMITATION ANY STATUTE, ORDINANCE, RULE OR REGULATION RELATING TO EMPLOYMENT
PRACTICES, PENSION BENEFITS OR ENVIRONMENTAL, OCCUPATIONAL AND HEALTH STANDARDS
AND CONTROLS).

 

6

--------------------------------------------------------------------------------


 


4.9.         BANK ACCOUNTS.  ESTABLISH AND MAINTAIN AT THE BANK THE BORROWER’S
PRIMARY DEPOSITORY ACCOUNTS.


 


4.10.       FINANCIAL COVENANTS.  COMPLY WITH ALL OF THE FINANCIAL AND OTHER
COVENANTS, IF ANY, SET FORTH ON THE ADDENDUM.


 


4.11.       ADDITIONAL REPORTS.  PROVIDE PROMPT WRITTEN NOTICE TO THE BANK OF
THE OCCURRENCE OF ANY OF THE FOLLOWING (TOGETHER WITH A DESCRIPTION OF THE
ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO):  (I) ANY EVENT
OF DEFAULT OR ANY EVENT, ACT OR CONDITION WHICH, WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT (A “DEFAULT”),
(II) ANY LITIGATION FILED BY OR AGAINST A LOAN PARTY IN WHICH GREATER THAN
$50,000 IS AT ISSUE, (III) ANY REPORTABLE EVENT OR PROHIBITED TRANSACTION WITH
RESPECT TO ANY EMPLOYEE BENEFIT PLAN(S) (AS DEFINED IN ERISA) AND (IV) ANY EVENT
WHICH MIGHT RESULT IN A MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION OF THE
LOAN PARTIES, WHEN TAKEN AS A WHOLE.


 


5.             NEGATIVE COVENANTS.  THE BORROWER COVENANTS AND AGREES THAT FROM
THE DATE OF THIS AGREEMENT UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL AND ANY
COMMITMENTS OF THE BANK TO THE BORROWER HAVE BEEN TERMINATED, EXCEPT AS SET
FORTH IN THE ADDENDUM, THE BORROWER WILL NOT, AND WILL NOT ALLOW ANY SUBSIDIARY
TO, WITHOUT THE BANK’S PRIOR WRITTEN CONSENT:


 


5.1.         INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS FOR BORROWED MONEY OTHER THAN: (I) WITH RESPECT TO THE REVOLVING
LINE OF CREDIT AND ANY SUBSEQUENT INDEBTEDNESS TO THE BANK; (II) OPEN ACCOUNT
TRADE DEBT INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT PAST DUE;
(III) INDEBTEDNESS IN RESPECT OF PURCHASE MONEY FINANCINGS OF PERSONAL PROPERTY
AND INDEBTEDNESS IN RESPECT OF CAPITAL LEASES IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING; AND (IV) INDEBTEDNESS SECURED BY
PERMITTED LIENS.


 


5.2.         LIENS AND ENCUMBRANCES.  EXCEPT AS PROVIDED IN SECTION 3.6, CREATE,
ASSUME, INCUR OR PERMIT TO EXIST ANY MORTGAGE, PLEDGE, ENCUMBRANCE, SECURITY
INTEREST, LIEN OR CHARGE OF ANY KIND UPON ANY OF ITS PROPERTY, NOW OWNED OR
HEREAFTER ACQUIRED, OR ACQUIRE OR AGREE TO ACQUIRE ANY KIND OF PROPERTY SUBJECT
TO ANY CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENT, EXCEPT FOR THE
FOLLOWING (COLLECTIVELY, “PERMITTED LIENS”):  (I) TAXES AND ASSESSMENTS NOT YET
DUE AND PAYABLE OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH A LOAN PARTY HAS SET ASIDE ADEQUATE RESERVES OR MADE OTHER ADEQUATE
PROVISION WITH RESPECT THERETO ACCEPTABLE TO THE BANK IN ITS REASONABLE
DISCRETION; (II) THOSE LIENS OR ENCUMBRANCES SPECIFIED ON THE ADDENDUM; (III)
LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 5.1(III) ABOVE; (IV) STATUTORY
LIENS OF LANDLORDS, AND OF CARRIERS, WAREHOUSEMEN, MECHANICS AND/OR MATERIALMEN,
AND OTHER LIENS THAT ARISE BY OPERATION OF LAW, IN EACH CASE ONLY FOR AMOUNTS
NOT YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND FOR WHICH A LOAN PARTY HAS SET ASIDE ADEQUATE RESERVES OR MADE OTHER
ADEQUATE PROVISION WITH RESPECT THERETO ACCEPTABLE TO THE BANK IN ITS REASONABLE
DISCRETION; (V) LIENS INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER TYPES OF BENEFITS, STATUTORY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS;
(VI) ZONING, BUILDING CODES AND OTHER LAND USE LAWS REGULATING THE USE OR
OCCUPANCY OF REAL PROPERTY OR THE ACTIVITIES CONDUCTED THEREON AND EASEMENTS,
COVENANTS, CONDITIONS, RESTRICTIONS AND OTHER SIMILAR MATTERS OF RECORD
AFFECTING TITLE TO REAL PROPERTY WHICH TAKEN IN THE AGGREGATE DO NOT INTERFERE
WITH THE ORDINARY COURSE OF BUSINESS OF A LOAN PARTY; (VII) JUDGMENT LIENS, SO
LONG AS SUCH LIENS DO NOT CONSTITUTE AN EVENT OF DEFAULT; (VIII) ANY RIGHT OF
SET-OFF GRANTED IN FAVOR OF ANY FINANCIAL INSTITUTION IN RESPECT OF ANY DEPOSIT
ACCOUNTS OPENED AND MAINTAINED IN THE ORDINARY COURSE OF BUSINESS OR PURSUANT TO
THE REQUIREMENTS OF THIS AGREEMENT; AND (IX) LIENS SECURING THE OBLIGATIONS.


 


5.3.         GUARANTEES.  GUARANTEE, ENDORSE OR BECOME CONTINGENTLY LIABLE FOR
THE OBLIGATIONS OF ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY, EXCEPT IN
CONNECTION WITH THE ENDORSEMENT AND DEPOSIT OF CHECKS IN THE ORDINARY COURSE OF
BUSINESS FOR COLLECTION.

 

7

--------------------------------------------------------------------------------


 


5.4.         LOANS OR ADVANCES.  PURCHASE OR HOLD BENEFICIALLY ANY STOCK, OTHER
SECURITIES OR EVIDENCES OF INDEBTEDNESS OF, OR MAKE OR HAVE OUTSTANDING, ANY
LOANS OR ADVANCES TO, OR OTHERWISE EXTEND CREDIT TO, OR MAKE ANY INVESTMENT OR
ACQUIRE ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON, FIRM, CORPORATION OR OTHER
ENTITY, EXCEPT FOR THE FOLLOWING: (I) ADVANCES TO OFFICERS, DIRECTORS AND
EMPLOYEES FOR BUSINESS TRAVEL AND SIMILAR TEMPORARY ADVANCES MADE IN THE
ORDINARILY COURSE OF BUSINESS AND LOANS TO OFFICERS, DIRECTORS AND EMPLOYEES FOR
GENERAL PURPOSES NOT TO EXCEED $100,000 IN THE AGGREGATE OUTSTANDING AT ANY
TIME; (II) DEPOSIT ACCOUNTS OPENED AND MAINTAINED IN THE ORDINARY COURSE OF
BUSINESS OR PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT; (III) INVESTMENTS IN
CASH EQUIVALENTS (AS DEFINED HEREIN); AND (IV) DEBT OBLIGATIONS OR INVESTMENTS
RECEIVED BY BORROWER IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF ITS
CUSTOMERS.  FOR PURPOSES OF THIS AGREEMENT “CASH EQUIVALENTS” MEANS
(A) SECURITIES WITH MATURITIES OF 90 DAYS OR LESS FROM THE DATE OF ACQUISITION
ISSUED OR FULLY GUARANTEED OR INSURED BY THE UNITED STATES OR ANY AGENCY
THEREOF, (B) CERTIFICATES OF DEPOSIT WITH MATURITIES OF 90 DAYS OR LESS FROM THE
DATE OF ACQUISITION AND OVERNIGHT BANK DEPOSITS OF ANY COMMERCIAL BANK HAVING
CAPITAL, SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT LEAST $500,000,000,
(C) REPURCHASE OBLIGATIONS OF ANY COMMERCIAL BANK SATISFYING THE REQUIREMENTS OF
CLAUSE (B) OF THIS DEFINITION, (D) COMMERCIAL PAPER OF A DOMESTIC ISSUER RATED
AT LEAST A-1 OR BETTER BY STANDARD & POOR’S RATINGS GROUP, A DIVISION OF THE
MCGRAW-HILL COMPANIES, INC.  (“S&P”) OR P-1 OR BETTER BY MOODY’S INVESTORS
SERVICE, INC.  (“MOODY’S”) AND IN EITHER CASE MATURING WITHIN 90 DAYS AFTER THE
DATE OF ACQUISITION, (E) SECURITIES WITH MATURITIES OF 90 DAYS OR LESS FROM THE
DATE OF ACQUISITION ISSUED OR FULLY GUARANTEED BY ANY STATE, COMMONWEALTH OR
TERRITORY OF THE UNITED STATES OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY OF ANY SUCH STATE, COMMONWEALTH OR TERRITORY, AND SUCH SECURITIES OF
SUCH STATE COMMONWEALTH, TERRITORY, POLITICAL SUBDIVISION OR TAXING AUTHORITY,
AS THE CASE MAY BE, ARE RATED AT LEAST A BY S&P OR A BY MOODY’S, (F) SECURITIES
WITH MATURITIES OF 90 DAYS OR LESS FROM THE DATE OF ACQUISITION BACKED BY
STANDBY LETTERS OF CREDIT ISSUED BY ANY COMMERCIAL BANK SATISFYING THE
REQUIREMENTS OF CLAUSE (B) OF THIS DEFINITION, OR (G) SHARES OF MONEY MARKET,
MUTUAL OR SIMILAR FUNDS WHICH INVEST EXCLUSIVELY IN ASSETS SATISFYING THE
REQUIREMENTS OF CLAUSES (A) THROUGH (F) OF THIS DEFINITION.


 


5.5.         MERGER OR TRANSFER OF ASSETS.  LIQUIDATE OR DISSOLVE, OR MERGE OR
CONSOLIDATE WITH OR INTO ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY, OR SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, ASSETS, OPERATIONS OR BUSINESS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR THE FOLLOWING: (I) THE SALE OF OBSOLETE, WORN OUT OR
REPLACED EQUIPMENT OR EXCESS EQUIPMENT NO LONGER NEEDED IN THE ORDINARY COURSE
OF BUSINESS, INCLUDING THE SALE AND REPLACEMENT OF TRUCKS IN THE ORDINARY COURSE
OF BUSINESS; (II) THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; AND
(III) THE SALE OF DOUBTFUL ACCOUNTS RECEIVABLE FOR COLLECTION PURPOSES IN THE
ORDINARY COURSE OF BUSINESS.  IN THE EVENT A LOAN PARTY DISPOSES OF ASSETS AS
PERMITTED BY THIS SECTION 5.5, SUCH ASSETS SHALL AUTOMATICALLY BE RELEASED FROM
THE LIEN GRANTED TO THE BANK UNDER THE LOAN DOCUMENTS.


 


5.6.         CHANGE IN BUSINESS, MANAGEMENT OR OWNERSHIP.  MAKE OR PERMIT ANY
CHANGE IN (I) ITS FORM OF ORGANIZATION WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO
BANK; (II) THE NATURE OF ITS BUSINESS AS CARRIED ON AS OF THE DATE HEREOF, IF
SUCH CHANGE IS MATERIAL; OR (III) WITH RESPECT TO THE BORROWER, ITS EQUITY
OWNERSHIP GIVING RISE TO CHANGE OF CONTROL (AS HEREIN DEFINED).  FOR PURPOSES OF
THIS AGREEMENT, “CHANGE OF CONTROL” SHALL MEAN ANY OF THE FOLLOWING EVENTS:
(A) THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION (OTHER THAN BY WAY OF MERGER
OR CONSOLIDATION), IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE TO ANY “PERSON” OR “GROUP” (WITHIN THE MEANING OF SECTIONS 13(D) AND
14(D)(2) OF THE SECURITIES EXCHANGE ACT), (B) BORROWER SHALL FAIL TO OWN,
DIRECTLY OR INDIRECTLY, 100% OF THE OUTSTANDING CAPITAL STOCK OF ANY SUBSIDIARY
OF BORROWER, (C) ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT SHALL HAVE
ACQUIRED BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF, OR SHALL HAVE
ACQUIRED BY CONTRACT OR OTHERWISE, OR SHALL HAVE ENTERED INTO A CONTRACT OR
ARRANGEMENT THAT, UPON CONSUMMATION, WILL RESULT IN ITS OR THEIR ACQUISITION OF,
CONTROL OVER, [50%] OR MORE OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
BORROWER OR (D) DURING ANY PERIOD OF UP TO 24 CONSECUTIVE MONTHS, COMMENCING
AFTER THE DATE HEREOF, INDIVIDUALS WHO AT THE BEGINNING OF SUCH 24-MONTH PERIOD
WERE DIRECTORS OF BORROWER (TOGETHER WITH ANY NEW DIRECTOR WHOSE ELECTION BY
BORROWER’S BOARD OF DIRECTORS OR WHOSE NOMINATION FOR ELECTION BY BORROWER’S
SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) CEASE FOR
ANY REASON TO CONSTITUTE A MAJORITY OF

 

8

--------------------------------------------------------------------------------


 


THE DIRECTORS OF BORROWER THEN IN OFFICE.  AS USED HEREIN, “BENEFICIAL
OWNERSHIP” SHALL HAVE THE MEANING PROVIDED IN RULE 13D-3 OF THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES EXCHANGE ACT.  FOR PURPOSES HEREOF,
“CAPITAL STOCK” MEANS ANY AND ALL SHARES, INTERESTS, PARTICIPATIONS OR OTHER
EQUIVALENTS (HOWEVER DESIGNATED) OF CAPITAL STOCK OF A CORPORATION, ANY AND ALL
PARTNERSHIPS INTERESTS IN A PARTNERSHIP (GENERAL OR LIMITED), ANY AND ALL
EQUIVALENT IN AN ENTITY, INCLUDING INTERESTS IN A LIMITED LIABILITY COMPANY AND
ANY AND ALL WARRANTS OR OPTIONS TO PURCHASE ANY OF THE FOREGOING.


 


5.7.         DIVIDENDS.  DECLARE OR PAY ANY DIVIDENDS ON OR MAKE ANY
DISTRIBUTION WITH RESPECT TO ANY CLASS OF ITS EQUITY OR OWNERSHIP INTEREST, OR
PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY OF ITS EQUITY.


 


5.8.         ACQUISITIONS.  MAKE ACQUISITIONS OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OR ASSETS OF ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY.


 


6.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING WILL
BE DEEMED TO BE AN “EVENT OF DEFAULT”:


 


6.1.         COVENANT DEFAULT.  THE BORROWER SHALL DEFAULT IN THE PERFORMANCE OF
ANY OF THE COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT.


 


6.2.         BREACH OF WARRANTY.  ANY FINANCIAL STATEMENT, REPRESENTATION,
WARRANTY OR CERTIFICATE MADE OR FURNISHED BY THE BORROWER TO THE BANK IN
CONNECTION WITH THIS AGREEMENT SHALL BE FALSE, INCORRECT OR INCOMPLETE IN A
MATERIAL RESPECT WHEN DELIVERED OR MADE.


 


6.3.         OTHER DEFAULT.  THE OCCURRENCE OF AN EVENT OF DEFAULT AS DEFINED IN
THE NOTE OR ANY OF THE LOAN DOCUMENTS.


 

Upon the occurrence and during the continuance of an Event of Default, the Bank
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

 


7.             CONDITIONS.


 


7.1.         INITIAL ADVANCE.  THE BANK’S OBLIGATION TO MAKE THE INITIAL ADVANCE
UNDER THE REVOLVING LINE OF CREDIT IS SUBJECT TO THE CONDITIONS THAT AS OF THE
DATE OF MAKING SUCH INITIAL ADVANCE:


 


(A)           NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT OR EVENT WHICH WITH THE
PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;


 


(B)           CORPORATE PROCEEDINGS.  THE BANK SHALL HAVE RECEIVED A CERTIFICATE
OF THE SECRETARY OF THE BORROWER DATED AS OF THE DATE HEREOF CERTIFYING (I) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE RESOLUTIONS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE BANK, OF ITS MEMBERS AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE NOTES, AND EACH OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED IN ANY MANNER AND ARE IN FULL FORCE AND
EFFECT, (II) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF ITS
CERTIFICATE OF INCORPORATION, CERTIFIED BY THE SECRETARY OF STATE OF THE STATE
IN WHICH IT IS FORMED AND BYLAWS AND THAT SUCH CERTIFICATE OF INCORPORATION AND
BYLAWS HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED AND ARE IN FULL
FORCE AND EFFECT, (III) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURES OF EACH
OFFICER EXECUTING THE LOAN DOCUMENTS ON ITS BEHALF, AND (IV) THAT (A) THE
REPRESENTATIONS MADE BY IT CONTAINED IN THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, (B) IT IS IN COMPLIANCE
WITH ALL OF ITS COVENANTS CONTAINED IN THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, (C) THERE EXISTS NO EVENT OF DEFAULT AFTER GIVING EFFECT TO THE INITIAL
ADVANCE UNDER THE REVOLVING LINE OF CREDIT, (D) THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, ASSETS OR
PROSPECTS OF THE BORROWER SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
AND (E) TO THE BORROWER’S KNOWLEDGE, THERE EXIST NO (1) MATERIAL ACTIONS, SUITS,
PROCEEDINGS OR GOVERNMENT INVESTIGATIONS PENDING OR

 

9

--------------------------------------------------------------------------------


 


THREATENED AGAINST THE BORROWER, OR (2) MATERIAL CONTINGENT OBLIGATIONS OF THE
BORROWER NOT PREVIOUSLY DISCLOSED IN WRITING TO THE BANK OR IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS;


 


(C)           RECEIPT OF LOAN DOCUMENTS.  THE BANK SHALL HAVE RECEIVED THE DULY
EXECUTED LOAN DOCUMENTS REQUIRED TO BE DELIVERED ON THE DATE HEREOF AND SUCH
OTHER INSTRUMENTS AND DOCUMENTS WHICH THE BANK MAY REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT;


 


(D)           GOOD STANDING.  THE BANK SHALL HAVE RECEIVED CERTIFICATES OF GOOD
STANDING, SUBSISTENCE AND/OR STATUS DATED A RECENT DATE FROM THE SECRETARY OF
STATE OR APPROPRIATE TAXING OR OTHER AUTHORITIES IN THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF THE BORROWER AND IN OTHER LOCATIONS REASONABLY
REQUESTED BY THE BANK WHERE BORROWER IS AUTHORIZED TO DO BUSINESS;


 


(E)           OPINION OF BORROWER’S COUNSEL.  THE BANK SHALL HAVE RECEIVED A
WRITTEN OPINION OF COUNSEL FOR THE BORROWER ADDRESSED TO THE BANK AND COVERING
SUCH MATTERS AS THE BANK MAY REASONABLY REQUIRE;


 


(F)            EXISTING CREDIT AGREEMENT.  THE BANK SHALL HAVE RECEIVED
(I) EVIDENCE THAT THE EXISTING CREDIT FACILITY HAS BEEN TERMINATED AND ALL
INDEBTEDNESS THEREUNDER HAS BEEN PAID IN FULL; AND (II) EVIDENCE OF THE
TERMINATION OF ALL EXISTING LIENS IN FAVOR OF CAMDEN STRATEGIC PARTNERS III,
LLC.  “CREDIT FACILITY” SHALL MEAN THE CREDIT AGREEMENT, DATED AS OF JULY 19,
2006, BY AND AMONG THE COMPANY, CAMDEN PARTNERS STRATEGIC III, LLC AND THE OTHER
LENDERS NAMED THEREIN.


 


(G)           10-Q.  THE BANK SHALL HAVE RECEIVED THE BORROWER’S MOST RECENTLY
FILED FORM 10-Q, WHICH SHALL CONTAIN FINANCIAL STATEMENTS WHICH ARE CONSISTENT
IN ALL MATERIAL RESPECTS WITH THE BORROWER’S BUDGET FOR THE SIX (6) MONTH PERIOD
ENDED JUNE 30, 2008, WHICH BUDGET WAS PREVIOUSLY SUPPLIED TO THE BANK BY THE
BORROWER.


 


(H)           INITIAL DRAW.  THE INITIAL REVOLVING ADVANCE ON THE DATE HEREOF
UNDER THE REVOLVING LINE OF CREDIT SHALL NOT EXCEED $2,500,000.


 


(I)            PREFERRED STOCK AGREEMENTS.  THE BANK SHALL HAVE RECEIVED
EVIDENCE OF THE BORROWER’S ABILITY TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY UNDER THE TERMS AND CONDITIONS OF THE PREFERRED
STOCK AGREEMENTS.  “PREFERRED STOCK AGREEMENTS” SHALL MEAN, COLLECTIVELY,
(I) THE SERIES C STOCK AND WARRANT PURCHASE AGREEMENT, DATED AS OF JULY 2, 2007,
BY AND AMONG THE COMPANY AND THE SERIES C STOCKHOLDERS, (II) THE CERTIFICATE OF
DESIGNATION, PREFERENCES AND RIGHTS OF SERIES B CONVERTIBLE PREFERRED STOCK OF
THE COMPANY, (III) THE CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF
SERIES C CONVERTIBLE PREFERRED STOCK OF THE COMPANY, (IV) THE SECOND AMENDED AND
RESTATED STOCKHOLDERS’ AGREEMENT, DATED AS OF JULY 3, 2007, BY AND AMONG THE
COMPANY, THE SERIES B STOCKHOLDERS, THE SERIES C STOCKHOLDERS AND THE WARRANT
HOLDERS, AND (V) THE VOTING AGREEMENT, DATED AS OF JULY 3, 2007, BY AND AMONG
THE COMPANY AND THE STOCKHOLDERS OF THE COMPANY NAMED THEREIN.


 


(J)            MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, OR ASSETS OF
THE BORROWER SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS;


 


(K)           MATERIAL LITIGATION OR CONTINGENT OBLIGATIONS.  THERE SHALL BE NO
(I) MATERIAL ACTIONS, SUITS, PROCEEDINGS OR GOVERNMENT INVESTIGATIONS PENDING
OR, TO ITS KNOWLEDGE, THREATENED AGAINST THE BORROWER; OR (II) UNDISCLOSED
MATERIAL CONTINGENT OBLIGATIONS OF THE BORROWER;


 


(L)            SECURITY INTEREST.  THE BANK SHALL HAVE RECEIVED, TO ITS
SATISFACTION, EVIDENCE, INCLUDING, WITHOUT LIMITATION, UCC, JUDGMENT AND TAX
LIEN SEARCHES FOR THE BORROWER, THAT THE BANK HAS A FIRST PRIORITY LIEN IN THE
COLLATERAL FOR THE OBLIGATIONS, SUBJECT ONLY TO PERMITTED LIENS;

 

10

--------------------------------------------------------------------------------


 

(m)          Filings.  The Bank shall have received evidence satisfactory to it
that all necessary actions to perfect and protect the security interests created
by the Security Documents, including, without limitation, the filing of UCC-1
Financing Statements in the appropriate jurisdictions, have been taken; and

 

(n)           Insurance.  The Bank shall have received evidence to its
reasonable satisfaction that the Borrower has obtained certificates of insurance
of the type required by Section 4.7 hereof and the Security Agreement, with the
appropriate lender loss payee/mortgagee endorsements.

 


7.2.         SUBSEQUENT ADVANCES.  THE BANK’S OBLIGATION TO MAKE THE SUBSEQUENT
ADVANCES UNDER THE REVOLVING LINE OF CREDIT IS SUBJECT TO THE CONDITIONS THAT AS
OF THE DATE OF EACH SUCH SUBSEQUENT ADVANCE:


 

(a)           Representations and Warranties.  Each of the representations and
warranties (i) made by the Borrower under this Agreement or under any other Loan
Document to which it is a party or (ii) which are contained in any certificate,
document, financial or other statement furnished at any time in connection with
the Loan Documents, shall be true and correct in all material respects on and as
of such date as if made on and as of such date;

 

(b)           No Event of Default.  No Event of Default or event which with the
passage of time, the giving of notice or both would constitute an Event of
Default shall have occurred and be continuing; and

 

(c)           Additional Matters.  All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement, the other Loan Documents shall be
reasonably satisfactory in form and substance to the Bank, and the Bank shall
have received such other documents in respect of any aspect or consequence of
the transactions contemplated hereby or thereby as it shall reasonably request.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such borrowing that the conditions
contained in this Section 7.2 have been satisfied.

 


8.             EXPENSES.  THE BORROWER AGREES TO PAY THE BANK, UPON THE
EXECUTION OF THIS AGREEMENT, AND OTHERWISE ON DEMAND, ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE BANK IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ANY MODIFICATIONS THERETO, AND THE COLLECTION OF ALL OF THE
OBLIGATIONS, INCLUDING BUT NOT LIMITED TO ENFORCEMENT ACTIONS, RELATING TO THE
LOAN, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR
PROSECUTING ANY ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, INCLUDING FEES AND EXPENSES OF COUNSEL, AUDITORS, APPRAISERS AND
ENVIRONMENTAL CONSULTANTS, LIEN SEARCHES, RECORDING AND FILING FEES AND TAXES.


 


9.             INCREASED COSTS.  ON WRITTEN DEMAND, TOGETHER WITH WRITTEN
EVIDENCE OF THE JUSTIFICATION THEREFOR, THE BORROWER AGREES TO PAY THE BANK AN
AMOUNT SUFFICIENT TO FAIRLY COMPENSATE THE BANK FOR ANY UNFORESEEN INCREASE IN
ITS COSTS TO PROVIDE THE LOAN OR DECREASE IN ITS RETURN ON THE LOAN, WHICH
INCREASE OR DECREASE, AS THE CASE MAY BE, IS DIRECTLY ATTRIBUTABLE TO,
SUBSEQUENT TO THE DATE HEREOF, A CHANGE IN LAW OR REGULATION, OR THE OFFICIAL
INTERPRETATION AND ENFORCEMENT THEREOF, IMPOSING ANY RESERVE, DEPOSIT,
ALLOCATION OF CAPITAL OR SIMILAR REQUIREMENT (INCLUDING WITHOUT LIMITATION, ANY
SUCH SUBSEQUENT CHANGE TO REGULATION D OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM) ON THE BANK, ITS HOLDING COMPANY OR ANY OF THEIR RESPECTIVE
ASSETS.


 


10.          MISCELLANEOUS.


 


10.1.       NOTICES: ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER (“NOTICES”) MUST BE IN
WRITING AND WILL BE EFFECTIVE UPON RECEIPT.  NOTICES MAY BE GIVEN IN ANY MANNER
TO WHICH THE PARTIES MAY SEPARATELY AGREE, INCLUDING ELECTRONIC MAIL.  WITHOUT
LIMITING THE FOREGOING, FIRST-CLASS MAIL, FACSIMILE TRANSMISSION AND COMMERCIAL
COURIER SERVICE ARE HEREBY AGREED TO AS ACCEPTABLE METHODS FOR GIVING NOTICES. 
REGARDLESS OF THE MANNER IN WHICH PROVIDED, NOTICES MAY BE SENT TO A

 

11

--------------------------------------------------------------------------------


 


PARTY’S ADDRESS AS SET FORTH ABOVE OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY
GIVE TO THE OTHER FOR SUCH PURPOSE IN ACCORDANCE WITH THIS SECTION.


 


10.2.       PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION ON THE BANK’S PART TO
EXERCISE ANY RIGHT OR POWER ARISING HEREUNDER WILL IMPAIR ANY SUCH RIGHT OR
POWER OR BE CONSIDERED A WAIVER OF ANY SUCH RIGHT OR POWER, NOR WILL THE BANK S
ACTION OR INACTION IMPAIR ANY SUCH RIGHT OR POWER.  THE BANK’S RIGHTS AND
REMEDIES HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES WHICH THE BANK MAY HAVE UNDER OTHER AGREEMENTS, AT LAW OR IN EQUITY.


 


10.3.       ILLEGALITY.  IF ANY PROVISION CONTAINED IN THIS AGREEMENT SHOULD BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, IT SHALL NOT AFFECT OR IMPAIR
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


10.4.       CHANGES IN WRITING.  NO MODIFICATION, AMENDMENT OR WAIVER OF, OR
CONSENT TO ANY DEPARTURE BY THE BORROWER FROM, ANY PROVISION OF THIS AGREEMENT
WILL BE EFFECTIVE UNLESS MADE IN A WRITING SIGNED BY THE PARTY TO BE CHARGED,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  NO NOTICE TO OR DEMAND ON THE BORROWER
WILL ENTITLE THE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME,
SIMILAR OR OTHER CIRCUMSTANCE.


 


10.5.       ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


10.6.       COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
COUNTERPART COPIES AND BY THE PARTIES HERETO ON SEPARATE COUNTERPARTS, BUT ALL
SUCH COPIES SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART. 
ANY PARTY SO EXECUTING THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL PROMPTLY
DELIVER A MANUALLY EXECUTED COUNTERPART, PROVIDED THAT ANY FAILURE TO DO SO
SHALL NOT AFFECT THE VALIDITY OF THE COUNTERPART EXECUTED BY FACSIMILE
TRANSMISSION.


 


10.7.       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT WILL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWER AND THE BANK AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
BORROWER MAY NOT ASSIGN THIS AGREEMENT IN WHOLE OR IN PART WITHOUT THE BANK’S
PRIOR WRITTEN CONSENT AND THE BANK AT ANY TIME MAY ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.


 


10.8.       INTERPRETATION.  IN THIS AGREEMENT, UNLESS THE BANK AND THE BORROWER
OTHERWISE AGREE IN WRITING, THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL THE
SINGULAR; WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDERS; REFERENCES TO
STATUTES ARE TO BE CONSTRUED AS INCLUDING ALL STATUTORY PROVISIONS
CONSOLIDATING, AMENDING OR REPLACING THE STATUTE REFERRED TO; THE WORD “OR”
SHALL BE DEEMED TO INCLUDE “AND/OR”, THE WORDS “INCLUDING”, “INCLUDES” AND
“INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;
REFERENCES TO ARTICLES, SECTIONS (OR SUBDIVISIONS OF SECTIONS) OR EXHIBITS ARE
TO THOSE OF THIS AGREEMENT; AND REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER
MODIFICATIONS TO SUCH INSTRUMENTS, BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND
OTHER MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF THIS AGREEMENT. 
SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE. 
UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL ACCOUNTING TERMS SHALL BE
INTERPRETED AND ALL ACCOUNTING DETERMINATIONS SHALL BE MADE IN ACCORDANCE WITH
GAAP.  IF THIS AGREEMENT IS EXECUTED BY MORE THAN ONE PARTY AS BORROWER, THE
OBLIGATIONS OF SUCH PERSONS OR ENTITIES WILL BE JOINT AND SEVERAL.


 


10.9.       NO CONSEQUENTIAL DAMAGES, ETC.  THE BANK WILL NOT BE RESPONSIBLE FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR PUNITIVE DAMAGES THAT MAY BE INCURRED
OR ALLEGED BY ANY PERSON OR ENTITY, INCLUDING THE BORROWER AND ANY GUARANTOR, AS
A RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR THE USE OF THE PROCEEDS OF THE LOAN.

 

12

--------------------------------------------------------------------------------


 


10.10.     ASSIGNMENTS AND PARTICIPATIONS.  AT ANY TIME, WITHOUT ANY NOTICE TO
THE BORROWER, THE BANK MAY SELL, ASSIGN, TRANSFER, NEGOTIATE, GRANT
PARTICIPATIONS IN, OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE BANK’S
INTEREST IN THE LOAN.  THE BORROWER HEREBY AUTHORIZES THE BANK TO PROVIDE,
WITHOUT ANY NOTICE TO THE BORROWER, ANY INFORMATION CONCERNING THE BORROWER,
INCLUDING INFORMATION PERTAINING TO THE BORROWER’S FINANCIAL CONDITION, BUSINESS
OPERATIONS OR GENERAL CREDITWORTHINESS, TO ANY PERSON OR ENTITY WHICH MAY
SUCCEED TO OR PARTICIPATE IN ALL OR ANY PART OF THE BANK’S INTEREST IN THE LOAN;
PROVIDED, HOWEVER, THAT BEFORE BANK PROVIDES ANY CONFIDENTIAL INFORMATION OF
BORROWER TO ANY THIRD PARTY, BANK WILL REQUIRE SUCH THIRD PARTY TO EXECUTE A
CONFIDENTIALITY AGREEMENT IN FORM REASONABLY SATISFACTORY TO BORROWER.


 


10.11.     GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT HAS BEEN DELIVERED TO
AND ACCEPTED BY THE BANK AND WILL BE DEEMED TO BE MADE IN THE COMMONWEALTH OF
PENNSYLVANIA (THE “COMMONWEALTH”).  THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH, EXCLUDING ITS CONFLICT OF LAWS RULES.  THE BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN THE COMMONWEALTH; PROVIDED THAT NOTHING CONTAINED IN THIS
AGREEMENT WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST THE BORROWER INDIVIDUALLY, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF THE BORROWER WITHIN ANY OTHER COUNTY, STATE
OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  THE BANK AND THE BORROWER AGREE THAT
THE VENUE PROVIDED ABOVE IS THE MOST CONVENIENT FORUM FOR BOTH THE BANK AND THE
BORROWER.  THE BORROWER WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION BASED ON
A MORE CONVENIENT FORUM IN ANY ACTION INSTITUTED UNDER THIS AGREEMENT.


 


10.12.     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.


 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

13

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

NEW HORIZONS WORLDWIDE INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Print Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ADDENDUM to that certain Loan Agreement dated October 1, 2008 between New
Horizons Worldwide, Inc. as the Borrower and PNC Bank, National Association, as
the Bank.  Capitalized terms used in this Addendum and not otherwise defined
shall have the meanings given them in the Agreement.  Section numbers below
refer to the sections of the Agreement.

 

3.6 Title to Assets.  Describe additional liens and encumbrances below:

 

 

3.7 Litigation.  Describe pending and threatened litigation, investigations,
proceedings, etc.  below:

 

 

3.15 Subsidiaries.  List existing Subsidiaries below:

 

 

--------------------------------------------------------------------------------


 

CONTINUATION OF ADDENDUM

 

FINANCIAL COVENANTS

 

(1)           The Borrower will maintain, on a consolidated, rolling four
quarter basis, as of the end of each fiscal quarter ending during the periods
set forth below, a Funded Debt to EBITDA Ratio of less than that set forth
opposite such periods:

 

Period

 

Funded Debt to EBITDA Ratio

 

 

 

 

 

The date hereof through and including December 30, 2009

 

1.5 to 1.00

 

 

 

 

 

December 31, 2009 and thereafter

 

1.25 to 1.00

 

 

(2)           The Borrower will maintain, on a consolidated, rolling four
quarter basis, as of the end of each fiscal quarter ending during the periods
set forth below, a Fixed Charge Coverage Ratio of at least that set forth
opposite such periods:

 

Period

 

Fixed Charge Coverage Ratio

 

 

 

 

 

The date hereof through and including June 29, 2009

 

1.25 to 1.00

 

 

 

 

 

June 30, 2009 and thereafter

 

1.50 to 1.00

 

 

As used herein:

 

“Current Maturities” means the scheduled payments of principal on all
indebtedness for borrowed money having an original term of more than one year
(including but not limited to amortization of capitalized lease obligations), as
shown on the Borrower’s Financial Statements as of one year prior to the date of
determination.

 

“EBITDA” means net income plus interest expense plus income tax expense plus
depreciation plus amortization plus any non-cash charges for employee equity
awards plus any one-time charges up to a maximum of $500,000 in connection with
termination of the Borrower’s lease of real property located in Anaheim,
California and the costs of exiting therefrom.

 

“Fixed Charge Coverage Ratio” means (i) EBITDA, divided by (ii) the sum of
Current Maturities plus cash interest expense plus cash taxes paid plus
dividends plus capital expenditures.

 

“Funded Debt” means all indebtedness for borrowed money having an original term
of more than one year, including but not limited to capitalized lease
obligations, reimbursement obligations in respect of letters of credit, and
guaranties of any such indebtedness.

 

All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).

 

--------------------------------------------------------------------------------

 